Motion for stay of proceedings granted *900upon condition that appellant, on or before November 15, 1918, file and serve an undertaking in the form prescribed by section 1327 of the Code of Civil Procedure. The undertaking heretofore filed is defective in that the date of the order appealed from is not correctly stated, and the undertaking is not in the form prescribed by section 1327 of the Code of Civil Procedure. In default of filing and serving the undertaking, the motion is denied, with ten dollars costs. Present — Jenks, P. J., Putnam, Blackmar, Kelly and Jaycox, JJ.